Matter of Spaights v Muller (2017 NY Slip Op 00655)





Matter of Spaights v Muller


2017 NY Slip Op 00655


Decided on February 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2016-00812
 (Docket No. F-103-14)

[*1]In the Matter of Ronald Spaights, appellant,
vTakeema Muller, respondent.


Ronald Spaights, Brooklyn, NY, appellant pro se.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Kings County (Barbara Salinitro, J.), dated December 18, 2015. The order denied the father's objections to an order of that court (Elizabeth Shamahs, S.M.), dated November 6, 2015, which, after a hearing, denied his petition for an upward modification of the mother's child support obligation.
ORDERED that the order dated December 18, 2015, is affirmed, without costs or disbursements.
In an order dated May 30, 2014, the Family Court directed the mother to pay biweekly child support in the amount of $227. In July 2015, the father petitioned for an upward modification of the mother's child support obligation. A Support Magistrate denied the petition in an order dated November 6, 2015, and the father filed objections. In an order dated December 18, 2015, the court denied the father's objections. The father appeals from that order.
A party seeking modification of an order of child support has the burden of establishing the existence of a substantial change in circumstances warranting the modification (see Matter of Cato v Cato, 134 AD3d 821, 822; Matter of Pepe v Pepe, 128 AD3d 831, 834; see also Family Ct Act § 451). "A substantial change in circumstances may be measured by comparing the parties' financial situation at the time of the application for modification with that existing at the time the order sought to be modified was issued" (Matter of Baumgardner v Baumgardner, 126 AD3d 895, 897). Here, the father failed to establish that either party's financial situation had changed between the issuance of the prior order and the time he filed his modification petition (see Matter of Kolodny v Perlman, 143 AD3d 818, 820; Matter of Edwards v Edwards, 111 AD3d 630, 631). Accordingly, the Family Court properly denied the father's objections to the Support Magistrate's order which denied his petition for an upward modification of the mother's child support obligation.
RIVERA, J.P., DILLON, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court